Appeal by the defendant from a judgment of the Supreme Court, Kings County (Demarest, J.), rendered April 30, 1998, convicting him of robbery in the second degree and reckless endangerment in the first degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress physical evidence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, suppression of the physical evidence recovered from the defendant’s person was properly denied, as the search was incidental to a lawful arrest (see, People v Lynch, 254 AD2d 503; People v Decayette, 217 AD2d 557).
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
Considering the representation afforded to the defendant in light of the evidence, the law, and the circumstances presented here, the defendant received meaningful assistance from his trial counsel (see, People v Baldi, 54 NY2d 137, 147).
The defendant’s remaining contentions are unpreserved for appellate review and we decline to reach them in the exercise of our interest of justice jurisdiction (see, CPL 470.05 [2]). Santucci, J. P., Altman, Krausman and Feuerstein, JJ., concur.